--------------------------------------------------------------------------------

Exhibit 10.6
 
DXP ENTERPRISES, INC.
2016 OMNIBUS INCENTIVE PLAN


(As Adopted April 15, 2016)
 

--------------------------------------------------------------------------------

DXP ENTERPRISES, INC.
2016 OMNIBUS INCENTIVE PLAN
(As Adopted April 15, 2016)
 
ARTICLE I
ESTABLISHMENT, PURPOSE AND DURATION
1
         
1.1
Establishment
1
 
1.2
Purpose of the Plan
1
 
1.3
Duration of the Plan
1
       
ARTICLE II
DEFINITIONS
1
         
2.1
“Adoption Date”
1
 
2.2
 “Affiliate”
1
 
2.3
“Cash Performance Award”
1
 
2.4
“Authorized Shares”
2
 
2.5
“Award”
2
 
2.6
“Award Agreement”
2
 
2.7
“Beneficial Owner”
2
 
2.8
 “Board”
2
 
2.9
 “Change of Control”
2
 
2.10
“Code”
3
 
2.11
“Committee”
3
 
2.12
“Company”
3
 
2.13
“Compensation Committee”
3
 
2.14
“Corporate Change”
3
 
2.15
“Covered Employee”
3
 
2.16
“Disability”
3
 
2.17
“Dividend Equivalent”
4
 
2.18
“Employee”
4
 
2.19
“Exchange Act”
4
 
2.20
“Fair Market Value”
4
 
2.21
“Holder”
4
 
2.22
“Incentive Stock Option” or “ISO”
5
 
2.23
“Mature Shares”
5
 
2.24
 “Minimum Statutory Tax Withholding Obligation”
5
 
2.25
“Non-Employee Director”
5
 
2.26
 “Nonqualified Stock Option” or “NQSO”
5
 
2.27
“Option”
5
 
2.28
“Optionee”
5
 
2.29
“Option Price”
5
 
2.30
“Other Cash-Based Award”
5
 
2.31
 “Other Stock-Based Award”
5
 
2.32
“Parent Corporation”
5
 
2.33
“Performance-Based Compensation”
5
 
2.34
“Performance Goals”
5
 
2.35
“Performance Stock Award”
5
 
2.36
“Performance Unit Award”
5
 
2.37
“Period of Restriction”
5
 
2.38
“Plan”
6
 
2.39
“Restricted Stock”
6
 
2.40
“Restricted Stock Award”
6
 
2.41
“Restricted Stock Unit” or “RSU”
6
 
2.42
 “Retire” or “Retirement”
6

 

--------------------------------------------------------------------------------

 
2.43
“RSU Award”
6
 
2.44
“Separation from Service”
6
 
2.45
 “Stock Appreciation Right” or “SAR”
6
 
2.46
“Section 409A”
6
 
2.47
“Stock”
6
 
2.48
“Subsidiary Corporation”
6
 
2.49
“Substantial Risk of Forfeiture”
6
 
2.50
“Ten Percent Stockholder”
6
 
2.51
“Termination of Employment”
6
 
2.52
“Termination of Service”
7
 
2.53
 “Third Party Service Provider”
7
 
2.54
“Voting Stock”
7
       
ARTICLE III
ELIGIBILITY AND PARTICIPATION
7
         
3.1
Eligibility
7
 
3.2
Participation
7
       
ARTICLE IV
GENERAL PROVISIONS RELATING TO AWARDS
8
         
4.1
Authority to Grant Awards
8
 
4.2
Shares That Count Against Limit
8
 
4.3
Non-Transferability
9
 
4.4
Requirements of Law
9
 
4.5
Changes in the Company’s Capital Structure
9
 
4.6
Election Under Section 83(b) of the Code
12
 
4.7
Forfeiture for Cause
12
 
4.8
Forfeiture Events
13
 
4.9
Recoupment in Restatement Situations
13
 
4.10
Award Agreements
13
 
4.11
Rights as Stockholder
14
 
4.12
Issuance of Shares of Stock
14
 
4.13
Restrictions on Stock Received
14
 
4.14
Compliance With Section 409A
14
 
4.15
Date of Grant
14
 
4.16
Source of Shares Deliverable Under Awards
14
 
4.17
Limitations on Vesting of Awards
15
       
ARTICLE V
OPTIONS
15
         
5.1
Authority to Grant Options
15
 
5.2
Type of Options Available
15
 
5.3
Option Agreement
15
 
5.4
Option Price
15
 
5.5
Duration of Option
15
 
5.6
Amount Exercisable
15
 
5.7
Exercise of Option
16
 
5.8
Notification of Disqualifying Disposition
17
 
5.9
No Rights as Stockholder
17
 
5.10
$100,000 Limitation on ISOs
17
 
5.11
Separation from Service
17

 
-ii-

--------------------------------------------------------------------------------

ARTICLE VI
STOCK APPRECIATION RIGHTS
17
         
6.1
Authority to Grant SAR Awards
17
 
6.2
General Terms
17
 
6.3
SAR Agreement
17
 
6.4
Term of SAR
18
 
6.5
Exercise of SARs
18
 
6.6
Payment of SAR Amount
18
 
6.7
Separation from Service
18
 
6.8
No Rights as Stockholder
18
 
6.9
Restrictions on Stock Received
18
       
ARTICLE VII
RESTRICTED STOCK AWARDS
18
         
7.1
Restricted Stock Awards
18
 
7.2
Restricted Stock Award Agreement
19
 
7.3
Holder’s Rights as Stockholder
19
       
ARTICLE VIII
RESTRICTED STOCK UNIT AWARDS
19
         
8.1
Authority to Grant RSU Awards
19
 
8.2
RSU Award
19
 
8.3
RSU Award Agreement
19
 
8.4
Dividend Equivalents
19
 
8.5
Form of Payment Under RSU Award
19
 
8.6
Time of Payment Under RSU Award
19
 
8.7
Holder’s Rights as Stockholder
20
       
ARTICLE IX
PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS
20
         
9.1
Authority to Grant Performance Stock Awards and Performance Unit Awards
20
 
9.2
Performance Goals and Performance Criteria
20
 
9.3
Time of Establishment of Performance Goals
23
 
9.4
Written Agreement
23
 
9.5
Form of Payment Under Performance Unit Award
23
 
9.6
Time of Payment Under Performance Unit Award
23
 
9.7
Holder’s Rights as Stockholder With Respect to a Performance Stock Award
23
 
9.8
Increases Prohibited
23
 
9.9
Stockholder Approval
23
 
9.10
Dividend Equivalents
23
       
ARTICLE X
CASH PERFORMANCE AWARDS
24
         
10.1
Authority to Grant Cash Performance Awards
24
 
10.2
Covered Employees
24
 
10.3
Written Agreement
24
 
10.4
Form of Payment Under Cash Performance Award
24
 
10.5
Time of Payment Under Cash Performance Award
24
       
ARTICLE XI
OTHER STOCK-BASED AWARDS
24
       
11.1
Authority to Grant Other Stock-Based Awards
24
 
11.2
Value of Other Stock-Based Award
24
 
11.3
Written Agreement
24
 
11.4
Payment of Other Stock-Based Award
25
 
11.5
Separation from Service
25
 
11.6
Time of Payment of Other Stock-Based Award
25

 
-iii-

--------------------------------------------------------------------------------

ARTICLE XII
OTHER CASH-BASED AWARDS
25
         
12.1
Authority to Grant Other Cash-Based Awards
25
 
12.2
Value of Other Cash-Based Award
25
 
12.3
Written Agreement
25
 
12.4
Payment of Other Cash-Based Award
25
 
12.5
Time of Payment of Other Cash-Based Award
25
 
12.6
Separation from Service
25
       
ARTICLE XIII
SUBSTITUTION AWARDS
26
       
ARTICLE XIV
NON-EMPLOYEE DIRECTOR AWARDS
26
       
ARTICLE XV
ADMINISTRATION
26
         
15.1
Awards
26
 
15.2
Authority of the Committee
26
 
15.3
Decisions Binding
27
 
15.4
No Liability
27
       
ARTICLE XVI
AMENDMENT OR TERMINATION OF PLAN OR AWARD AGREEMENT
28
         
16.1
Amendment, Modification, Suspension, and Termination of the Plan
28
 
16.2
Amendment, Modification, Suspension, and Termination of Award Agreement
28
 
16.3
Awards Previously Granted
28
       
ARTICLE XVII
MISCELLANEOUS
28
         
17.1
Unfunded Plan/No Establishment of a Trust Fund
28
 
17.2
No Employment Obligation
28
 
17.3
Tax Withholding
29
 
17.4
Gender and Number
29
 
17.5
Severability
29
 
17.6
Headings
29
 
17.7
Other Compensation Plans
29
 
17.8
Retirement and Welfare Plans
30
 
17.9
Other Awards
30
 
17.10
Law Limitations/Governmental Approvals
30
 
17.11
Delivery of Title
30
 
17.12
Inability to Obtain Authority
30
 
17.13
Investment Representations
30
 
17.14
Persons Residing Outside of the United States
30
 
17.15
No Fractional Shares
30
 
17.16
Interpretation
31
 
17.17
Governing Law; Venue
31

 
-iv-

--------------------------------------------------------------------------------

DXP ENTERPRISES, INC.
2016 OMNIBUS INCENTIVE PLAN


(As Adopted April 15, 2016)


ARTICLE I


ESTABLISHMENT, PURPOSE AND DURATION


1.1           Establishment.  The Company hereby establishes an incentive
compensation plan, to be known as the “DXP Enterprises, Inc. 2016 Omnibus
Incentive Plan”, as set forth in this document.  The Plan permits the grant of
Options (both Incentive Stock Options and Nonqualified Stock Options), SARs,
Restricted Stock, RSUs, Performance Stock Awards, Performance Unit Awards, Cash
Performance Awards, Other Stock-Based Awards and Other Cash-Based Awards.  The
Plan was adopted by the Board on April 15, 2016 (the “Adoption Date”) and
approved by the Company’s stockholders on June 20, 2016.


1.2           Purpose of the Plan.  The Plan is intended to advance the
interests of the Company, its Affiliates and its stockholders and promote the
long-term growth of the Company by providing Employees, Non-Employee Directors
and Third-Party Service Providers with incentives to maximize stockholder value
and to otherwise contribute to the success of the Company and its Affiliates,
thereby aligning the interests of such individuals with the interests of the
Company’s stockholders and providing them additional incentives to continue in
their employment or affiliation with the Company or its Affiliates.


1.3           Duration of the Plan.  The Plan shall continue indefinitely until
it is terminated pursuant to Section 16.1.  The applicable provisions of the
Plan will continue in effect with respect to an Award granted under the Plan for
as long as such Award remains outstanding.  Notwithstanding the foregoing, no
Incentive Stock Option may be granted under the Plan on or after the tenth
anniversary of the Adoption Date.


ARTICLE II
 
DEFINITIONS


Each word and phrase defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.


2.1           “Adoption Date”shall have the meaning ascribed to that term in
Section 1.1.


2.2           “Affiliate” means any corporation, partnership, limited liability
company or association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company.  For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors or comparable individuals of the controlled entity or organization, or
(b) to direct or cause the direction of the management and policies of the
controlled entity or organization, whether through the ownership of voting
securities or by contract or otherwise.


2.3           “Cash Performance Award” means an Award granted pursuant to
Article X to an individual who is then a key executive Employee.
 
1

--------------------------------------------------------------------------------

2.4           “Authorized Shares” shall have the meaning ascribed to that term
in Section 4.1(a).


2.5           “Award” means, individually or collectively, a grant under the
Plan of an Incentive Stock Option, a Nonqualified Stock Option, a SAR,
Restricted Stock, a RSU, a Performance Stock Award, a Performance Unit Award, a
Cash Performance Award, an Other Stock-Based Award or an Other Cash-Based Award,
in each case subject to the terms and provisions of the Plan.


2.6           “Award Agreement” means either (a) a written or electronic
agreement entered into by the Company and a Award recipient that sets forth the
terms and conditions applicable to an Award granted under the Plan, or (b) a
written or electronic statement issued by the Company to a Participant that sets
forth the terms and conditions applicable to an Award granted under the Plan.


2.7           “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Exchange Act.


2.8           “Board” means the Board of Directors of the Company.


2.9           “Change of Control” means the occurrence of any one or more of the
following events following the date on which the applicable Award is granted:
 
(a)           a report on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report) shall be filed with the Securities and Exchange
Commission pursuant to the Exchange Act and that report discloses that any
person (within the meaning of Section 13(d) or Section 14(d)(2) of the Exchange
Act), other than the Company (or one of its subsidiaries) or any employee
benefit plan sponsored by the Company (or one of its subsidiaries), is the
beneficial owner (as that term is defined in Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act), directly or indirectly, of 20
percent or more of the outstanding Voting Stock;


(b)           any person (within the meaning of Section 13(d) or Section
14(d)(2) of the Exchange Act), other than the Company (or one of its
subsidiaries) or any employee benefit plan sponsored by the Company (or one of
its subsidiaries), shall purchase securities pursuant to a tender offer or
exchange offer to acquire any Voting Stock (or any securities convertible into
Voting Stock) and, immediately after consummation of that purchase, that person
is the beneficial owner (as that term is defined in Rule 13d-3 or any successor
rule or regulation promulgated under the Exchange Act), directly or indirectly,
of 20 percent or more of the outstanding Voting Stock (such person's beneficial
ownership to be determined, in the case of rights to acquire Voting Stock,
pursuant to paragraph (d) of Rule 13d-3 or any successor rule or regulation
promulgated under the Exchange Act);


(c)           the consummation of:
 
(i)           a merger, consolidation or reorganization of the Company with or
into any other person if as a result of such merger, consolidation or
reorganization, fifty percent (50%) or less of the combined voting power of the
then-outstanding securities of such other person immediately after such merger,
consolidation or reorganization are held in the aggregate by the holders of
outstanding Voting Stock immediately prior to such merger, consolidation or
reorganization;


(ii)          any sale, lease, exchange or other transfer of all or
substantially all the assets of the Company and its consolidated subsidiaries to
any other person if as a result of such sale, lease, exchange or other transfer,
fifty percent (50%) or less of the combined voting power of the then-outstanding
securities of such other person immediately after such sale, lease, exchange or
other transfer are held in the aggregate by the holders of outstanding Voting
Stock immediately prior to such sale, lease, exchange or other transfer; or
 
2

--------------------------------------------------------------------------------

(iii)         a transaction immediately after the consummation of which any
person (within the meaning of Section 13(d) or Section 14(d)(2) of the Exchange
Act) would be the beneficial owner (as that term is defined in Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act), directly or
indirectly, of more than fifty percent (50%) of the outstanding Voting Stock;


(iv)         the stockholders of the Company approve the dissolution of the
Company; or


(v)          during any period of 12 consecutive months, the individuals who at
the beginning of that period constituted the members of the Board shall cease to
constitute a majority of the Board, unless the election, or the nomination for
election by the Company's stockholders, of each member of the Board first
elected during such period was approved by a vote of at least a two-thirds
majority of the Board then still in office who were members of the Board at the
beginning of any such period.


2.10         “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time.


2.11         “Committee” means (a) in the case of an Award granted to a
Non-Employee Director, the Board, and (b) in the case of any other Award granted
under the Plan, the Compensation Committee or, if the Compensation Committee
chooses to delegate it duties, a committee of at least two persons who are
members of the Compensation Committee  and are appointed by the Compensation
Committee to administer the Plan.  Each member of the Committee in respect of
his or her participation in any decision with respect to an Award that is
intended to satisfy the requirements of section 162(m) of the Code must satisfy
the requirements of “outside director” status within the meaning of section
162(m) of the Code; provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter.  As to Awards that are
authorized by the Committee and that are intended to be exempt under Rule 16b-3
of the General Rules and Regulations under the Exchange Act, the requirements of
Rule 16b-3(d)(1) of the General Rules and Regulations under the Exchange Act 
with respect to committee action must also be satisfied.


2.12         “Company” means DXP Enterprises, Inc., a Texas corporation, or any
successor (by reincorporation, merger or otherwise).


2.13         “Compensation Committee” means the Compensation Committee of the
Board.


2.14         “Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).


2.15         “Covered Employee” means an Employee who is a “covered employee,”
as defined in section 162(m) of the Code and the regulations and other guidance
promulgated by the United States Department of Treasury or the Internal Revenue
Service under section 162(m) of the Code, or any successor statute.


2.16         “Disability” means, as determined by the Committee in its
discretion exercised in good faith, (a) in the case of an Award that is exempt
from the application of the requirements of Section 409A and is granted to a
Holder who is covered by the Company’s long-term disability insurance policy or
plan, a physical or mental condition of the Holder that would entitle him or her
to payment of disability income payments under such long-term disability
insurance policy or plan as then in effect, (b) in the case of an Award that is
exempt from the application of the requirements of Section 409A and is granted
to a Holder who is not covered by the Company’s long-term disability insurance
policy or plan for whatever reason, or in the event the Company does not
maintain such a long-term disability insurance policy or plan, and for purposes
of an ISO granted under the Plan, a permanent and total disability as defined in
section 22(e)(3) of the Code and (c) in the case of an Award that is not exempt
from the application of the requirements of Section 409A, a physical or mental
condition of the Holder where (i) the Holder is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) the Holder is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company.  A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.
 
3

--------------------------------------------------------------------------------

2.17        “Dividend Equivalent” means a payment equivalent in amount to a
dividend paid with respect to a share of the Stock to the Company’s
stockholders.


2.18         “Employee” means (a) a person employed by the Company or any
Affiliate as a common law employee and (b) a person who has agreed to become a
common law employee of the Company or any Affiliate and is expected to become
such within three (3) months after the date of grant of the Award.


2.19         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any successor act.


2.20         “Fair Market Value”  of the Stock as of any particular date means,


(a)            if the Stock is traded on a stock exchange,


(i)           and if the Stock is traded on that date, the closing sale price of
the Stock on that date; or


(ii)          and if the Stock is not traded on that date, the closing sale
price of the Stock on the last trading date immediately preceding that date;


as reported on the principal securities exchange on which the Stock is traded;
or


(b)            if the Stock is traded in the over-the-counter market,


(i)           and if the Stock is traded on that date, the average between the
high bid and low asked price on that date; or


(ii)          and if the Stock is not traded on that date, the average between
the high bid and low asked price on the last trading date immediately preceding
that date;


as reported in such over-the-counter market; provided, however, that (x) if the
Stock is not so traded, or (y) if, in the discretion of the Committee, another
means of determining the fair market value of a share of Stock at such date
shall be necessary or advisable, the Committee may provide for another method or
means for determining such fair market value, which method or means shall comply
with the requirements of a reasonable valuation method as described under
Section 409A.


2.21         “Holder” means a person who has been granted an Award or any person
who is entitled to receive shares of Stock or cash under an Award.
 
4

--------------------------------------------------------------------------------

2.22         “Incentive Stock Option” or “ISO” means an option to purchase Stock
granted pursuant to Article V that is designated as an incentive stock option
and that is intended to satisfy the requirements of section 422 of the Code.


2.23         “Mature Shares”means shares of Stock that the Holder has held for
at least six months, but not including any shares of Restricted Stock.
 
2.24         “Minimum Statutory Tax Withholding Obligation” means, with respect
to an Award, the amount the Company, an Affiliate or other subsidiary is
required to withhold for federal, state, local and foreign taxes based upon the
applicable minimum statutory withholding rates required by the relevant tax
authorities.


2.25        “Non-Employee Director” means a member of the Board who is not an
Employee.


2.26         “Nonqualified Stock Option” or “NQSO” means a “nonqualified stock
option” to purchase Stock granted pursuant to Article V that does not satisfy
the requirements of section 422 of the Code (any Option granted under the Plan
that is not expressly designated as an ISO shall be deemed to be designated a
nonqualified stock option under the Plan).


2.27         “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.


2.28         “Optionee” means a person who is granted an Option under the Plan.


2.29         “Option Price” shall have the meaning ascribed to that term in
Section 5.4.


2.30         “Other Cash-Based Award” means an Award granted pursuant to Article
XII.


2.31         “Other Stock-Based Award” means an equity-based or equity-related
Award not otherwise described by the terms and provisions of the Plan that is
granted pursuant to Article XI.


2.32         “Parent Corporation” means any corporation (other than the Company)
in an unbroken chain of corporations ending with the Company if, at the time of
the action or transaction, each of the corporations other than the Company owns
stock possessing fifty percent (50%) or more of the total combined voting power
of all classes of stock in one of the other corporations in the chain.


2.33         “Performance-Based Compensation” means compensation under an Award
that is intended to satisfy the requirements of section 162(m) of the Code for
deductibility of remuneration paid to Covered Employees.


2.34         “Performance Goals” means one or more of the criteria described in
Section 9.2 on which the performance goals applicable to an Award are based.


2.35         “Performance Stock Award” means an Award designated as a
performance stock award granted to a Holder pursuant to Article IX.


2.36         “Performance Unit Award” means an Award designated as a performance
unit award granted to a Holder pursuant to Article IX.


2.37         “Period of Restriction” means the period during which Restricted
Stock is subject to a substantial risk of forfeiture (based on the passage of
time, the achievement of Performance Goals, or upon the occurrence of other
events as determined by the Committee, in its discretion), as provided in
Article VII.
 
5

--------------------------------------------------------------------------------

2.38         “Plan” means the DXP Enterprises, Inc. 2016 Omnibus Incentive Plan,
as set forth in this document as it may be amended from time to time.


2.39         “Restricted Stock” means shares of restricted Stock issued or
granted under the Plan pursuant to Article VII.


2.40         “Restricted Stock Award” means an authorization by the Committee to
issue or transfer Restricted Stock to a Holder.


2.41         “Restricted Stock Unit” or “RSU” means a restricted stock unit
credited to a Holder’s ledger account maintained by the Company pursuant to
Article VIII.


2.42         “Retire” or “Retirement” means, in the case of an Employee, the
termination of the Employee’s employment with the Company and all Affiliates by
the Employee after the Employee has attained the age of 65 and, in the case of a
Non-Employee Director, cessation of the Non-Employee Director’s services as a
Non-Employee Director after completing either six full terms or six years of
service as a Non-Employee Director.


2.43         “RSU Award” means an Award granted pursuant to Article VIII.
 
2.44         “Separation from Service” means a Termination of Employment in the
case of an Award granted to an Employee or a Termination of Service in the case
of an Award granted to a Non-Employee Director or a Third Party Service
Provider.


2.45         “Stock Appreciation Right” or “SAR” means a stock appreciation
right granted under the Plan pursuant to Article VI.


2.46        “Section 409A” means section 409A of the Code and the regulations
and other guidance promulgated by the United States Department of Treasury or
the United States Internal Revenue Service under section 409A of the Code, or
any successor statute.


2.47         “Stock”  means the common stock of the Company, $0.01 par value per
share (or such other par value as may be designated by act of the Company’s
stockholders).


2.48         “Subsidiary Corporation”  means any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if, at
the time of the action or transaction, each of the corporations other than the
last corporation in an unbroken chain owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.


2.49        “Substantial Risk of Forfeiture” shall have the meaning ascribed to
that term in Section 409A.


2.50         “Ten Percent Stockholder” means an individual, who, at the time the
applicable Option is granted, owns stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or any
Parent Corporation or Subsidiary Corporation.  An individual shall be considered
as owning the stock owned, directly or indirectly, by or for his or her brothers
and sisters (whether by the whole or half blood), spouse, ancestors, and lineal
descendants; and stock owned, directly or indirectly, by or for a corporation,
partnership, estate, or trust, shall be considered as being owned
proportionately by or for its stockholders, partners, or beneficiaries.


2.51         “Termination of Employment” means, except as otherwise provided in
the case of an ISO in the following sentence of this Section 2.51, (a) if the
Award Agreement is not exempt from and is subject to Section 409A the
termination of the Award recipient’s employment with the Company and all
Affiliates in a manner that constitutes a “separation from service” (as that
term is defined for purposes of Section 409A using the default rules) as
determined by the Committee and (b) if the Award Agreement is exempt from and
not subject to Section 409A the termination of the Award recipient’s employment
relationship with the Company and all Affiliates as determined by the
Committee.  “Termination of Employment” means, in the case of an ISO, the
termination of the Employee’s employment relationship with all of the Company,
any Parent Corporation, any Subsidiary Corporation and any parent or subsidiary
corporation (within the meaning of section 422(a)(2) of the Code) of any such
corporation that issues or assumes an ISO in a transaction to which section
424(a) of the Code applies.
 
6

--------------------------------------------------------------------------------

2.52         “Termination of Service” means, in the case of an Award issued to a
Non-Employee Director or a Third Party Service Provider, (a) if the Award
Agreement is not exempt from and is subject to Section 409A the termination of
the Award recipient’s service relationship with the Company and all Affiliates
in a manner that constitutes a “separation from service” (as that term is
defined for purposes of Section 409A using the default rules) as determined by
the Committee and (b) if the Award Agreement is exempt from and not subject to
Section 409A, in the case of an Award to a Non-Employee Director, the
termination of a Non-Employee Director’s service on the Board, and, in the case
of a Third Party Service Provider, the termination of the Third Party Service
Provider’s service relationship with the Company and all Affiliates as
determined by the Committee.


2.53         “Third Party Service Provider” means any consultant, agent,
representative, advisor, or independent contractor who renders services to the
Company or an Affiliate that (a) are not in connection with the offer and sale
of the Company’s securities in a capital raising transaction, and (b) do not
directly or indirectly promote or maintain a market for the Company’s
securities.


2.54         “Voting Stock” means shares of Stock the holders of which are
entitled to vote for the election of directors, but excluding shares of Stock
entitled to so vote only upon the occurrence of a contingency unless that
contingency shall have occurred.


ARTICLE III


ELIGIBILITY AND PARTICIPATION


3.1           Eligibility.  Except as otherwise specified in this Article III,
the persons who are eligible to receive Awards under the Plan are Employees,
Non-Employee Directors and Third Party Service Providers, provided, however,
that (a) only those persons who are, on the dates of grant, key employees of the
Company or any Parent Corporation or Subsidiary Corporation are eligible for
grants of Incentive Stock Options under the Plan, (b) the only persons who are
eligible to receive Performance Stock Awards, Performance Unit Awards and Cash
Performance Awards under the Plan are key executive Employees who, by the nature
and scope of their positions, regularly directly make or influence policy
decisions which significantly impact the overall results or success of the
Company and (c) Non-Employee Directors and Third Party Service Providers are
only eligible to receive NQSOs, SARs, Restricted Stock, and RSUs.  Awards other
than ISOs, Performance Stock Awards, Performance Units Awards or Cash
Performance Awards may also be granted to a person who is expected to become a
key Employee within three (3) months of the date of grant.


3.2           Participation.  Subject to the terms and provisions of the Plan,
the Committee may, from time to time, select the eligible persons to whom Awards
shall be granted and shall determine the nature and amount of each Award.
 
7

--------------------------------------------------------------------------------

ARTICLE IV


GENERAL PROVISIONS RELATING TO AWARDS


4.1           Authority to Grant Awards.  The Committee may grant Awards to
those Employees, Non-Employee Directors and Third Party Service Providers as the
Committee shall from time to time determine, under the terms and conditions of
the Plan.  Subject only to any applicable limitations set out in the Plan, the
number of shares of Stock or other value to be covered by any Award to be
granted under the Plan shall be as determined by the Committee in its sole
discretion. On an annual basis, as provided in Section 15.2(d) the Compensation
Committee also may delegate to one or more officers of the Company the limited
authority to grant Awards (other than Awards pursuant to Article IX) to eligible
persons under the Plan during such calendar year who are neither (a)
Non-Employee Directors nor (b) officers of the Company or any Affiliate subject
to the provisions of Section 16 of the Exchange Act. The following rules shall
apply to grants of Awards under the Plan.


(a)           The aggregate number of shares of Stock with respect to which
Awards may be granted under the Plan is 500,000 (the “Authorized Shares”).


(b)           The aggregate number of shares of Stock with respect to which ISOs
may be granted under the Plan is equal to the Authorized Shares.


(c)           The maximum number of shares of Stock with respect to which ISOs
may be granted to an Employee during a calendar year is equal to the Authorized
Shares.  The maximum number of shares of Stock with respect to which NQSOs may
be granted to an Employee during a calendar year is equal to the Authorized
Shares.  The maximum number of shares of Stock with respect to which SARs may be
granted to an Employee during a calendar year is equal to the Authorized
Shares.  The maximum number of shares of Stock with respect to which Performance
Stock Awards may be granted to an Employee during a calendar year is equal to
the Authorized Shares.  The maximum number of shares of Stock with respect to
which Performance Unit Awards payable in shares of Stock may be granted to an
Employee during a calendar year is equal to the Authorized Shares.  The maximum
value of cash with respect to which Performance Unit Awards payable in cash may
be granted to an Employee during a calendar year, determined as of the dates of
grants of the Performance Unit Awards, is $5,000,000.  The maximum amount that
may be paid to a key executive Employee under Cash Performance Award(s) granted
to an Employee during a calendar year is $5,000,000.


(d)           The aggregate dollar value of shares of Stock covered by Awards
that may be granted under the Plan to a Non-Employee Director in any calendar
year shall be no more than $150,000, determined as of the date of grant or
grants.


(e)           Each of the foregoing numerical limits stated in this Section 4.1
shall be subject to adjustment in accordance with the provisions of Section 4.5.


4.2          Shares That Count Against Limit.


(a)           If shares of Stock are withheld from payment of an Award to
satisfy tax obligations with respect to the Award, such shares of Stock will
count against the aggregate number of shares of Stock with respect to which
Awards may be granted under the Plan.


(b)           If shares of Stock are tendered in payment of an Option Price of
an Option, such shares of Stock will count against the aggregate number of
shares of Stock with respect to which Awards may be granted under the Plan.
 
8

--------------------------------------------------------------------------------

(c)           To the extent that any outstanding Award terminates or expires, is
forfeited or cancelled, for any reason or is settled in cash in lieu of shares
of Stock or in a manner such that all or some of the shares of Stock covered by
the Award are not issued or are exchanged for Awards that do not involve shares
of Stock, the shares of Stock allocable to such portion of the Award will
immediately become available to be issues pursuant to an Award granted under the
Plan.


(d)           When a SAR is settled in shares of Stock, the number of shares of
Stock subject to the SAR under the SAR Award Agreement will be counted against
the aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan as one share for every share subject to the SAR,
regardless of the number of shares used to settle the SAR upon exercise.


(e)           The maximum number of shares of Stock available for issuance under
the Plan shall not be reduced to reflect any dividends or Dividend Equivalents
that are reinvested into additional shares of Stock or credited as additional
Restricted Stock, Restricted Stock Units, Performance Shares, or other
Stock-Based Awards.


4.3           Non-Transferability. Except as specified in the applicable Award
Agreement or in a domestic relations court order, no Award may be transferred,
sold, assigned, pledged, hypothecated, encumbered or otherwise disposed of
(whether by operation of law, for consideration or otherwise) or be subject to
execution, attachment or similar process, other than by will or under the laws
of descent and distribution, and shall be exercisable, during the Holder’s
lifetime, only by him or her.  .  Any attempted transfer, sale, assignment,
pledge, hypothecation, encumbrance or other disposition an Award in violation of
this Section 4.3 shall be null and void.  In the discretion of the Committee,
any attempt to transfer, sale, assignment, pledge, hypothecation, encumbrance or
other disposition an Award other than under the terms of the Plan and the
applicable Award Agreement may terminate the Award.  Notwithstanding anything in
the Plan or an Award Agreement to the contrary, no ISO granted under the Plan
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.


4.4           Requirements of Law. The Company shall not be required to sell or
issue any shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority. 
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law. 
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision.  In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law.  The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.


4.5           Changes in the Company’s Capital Structure.


(a)           The existence of outstanding Awards shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
or all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.
 
9

--------------------------------------------------------------------------------

(b)           If the Company shall effect a subdivision or consolidation of
Stock or other capital readjustment, the payment of a Stock dividend, or other
increase or reduction of the number of shares of Stock outstanding, without
receiving compensation therefor in money, services or property, then (i) the
number, class or series and per share price of Stock subject to outstanding
Awards under the Plan shall be appropriately adjusted in such a manner as to
entitle a Holder to receive upon exercise of an Award, for the same aggregate
cash consideration, the equivalent total number and class or series of Stock the
Holder would have received had the Holder exercised his or her Award in full
immediately prior to the event requiring the adjustment, and (ii) the number and
class or series of Stock then reserved to be issued under the Plan shall be
adjusted by substituting for the total number and class or series of Stock then
reserved, that number and class or series of Stock that would have been received
by the owner of an equal number of outstanding shares of Stock of each class or
series of Stock as the result of the event requiring the adjustment.


(c)           If while unexercised Awards remain outstanding under the Plan (i)
the Company shall not be the surviving entity in any merger, consolidation or
other reorganization (or survives only as a subsidiary of an entity other than
an entity that was wholly-owned by the Company immediately prior to such merger,
consolidation or other reorganization), (ii) the Company sells, leases or
exchanges or agrees to sell, lease or exchange all or substantially all of its
assets to any other person or entity (other than an entity wholly-owned by the
Company), (iii) the Company is to be dissolved or (iv) the Company is a party to
any other corporate transaction (as defined under section 424(a) of the Code and
applicable Department of Treasury regulations) that is not described in clauses
(i), (ii) or (iii) of this sentence (each such event is referred to herein as a
“Corporate Change”), then, except as otherwise provided in an Award Agreement or
another agreement between the Holder and the Company (provided that such
exceptions shall not apply in the case of a reincorporation merger), or as a
result of the Committee’s effectuation of one or more of the alternatives
described below, there shall be no acceleration of the time at which any Award
then outstanding may be exercised, and no later than ten days after the approval
by the stockholders of the Company of such Corporate Change (or approval by the
Board if approval by the stockholders of the Company of such Corporate Change is
not required), the Committee, acting in its sole and absolute discretion without
the consent or approval of any Holder, shall act to effect one or more of the
following alternatives, which may vary among individual Holders and which may
vary among Awards held by any individual Holder (provided that, with respect to
a reincorporation merger in which Holders of the Company’s ordinary shares will
receive one ordinary share of the successor corporation for each ordinary share
of the Company, none of such alternatives shall apply and, without Committee
action, each Award shall automatically convert into a similar award of the
successor corporation exercisable for the same number of ordinary shares of the
successor as the Award was exercisable for ordinary shares of Stock of the
Company):


(1)          accelerate the time at which some or all of the Awards then
outstanding may be exercised so that such Awards may be exercised in full for a
limited period of time on or before a specified date (before or after such
Corporate Change) fixed by the Committee, after which specified date all such
Awards that remain unexercised and all rights of Holders thereunder shall
terminate;


(2)          require the mandatory surrender to the Company by all or selected
Holders of some or all of the then outstanding Options and SARs held by such
Holders (irrespective of whether such Options and SARs are then exercisable
under the provisions of the Plan or the applicable Award Agreement evidencing
such Options or SARs) as of a date, before or after such Corporate Change,
specified by the Committee, in which event the Committee shall thereupon cancel
such Options and SARs and the Company shall pay to each such Holder an amount of
cash per share equal to the excess, if any, of the per share price offered to
stockholders of the Company in connection with such Corporate Change over the
exercise prices or grant prices under such Options and SARs for such shares;
 
10

--------------------------------------------------------------------------------

(3)          with respect to all or selected Holders, have some or all of their
then outstanding Awards (whether vested or unvested) assumed or have a new award
of a similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Award is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Award, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award, as the case may be, will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;


(4)          provide that the number and class or series of Stock covered by an
Award (whether vested or unvested) theretofore granted shall be adjusted so that
such Award when exercised shall thereafter cover the number and class or series
of Stock or other securities or property (including cash) to which the Holder
would have been entitled pursuant to the terms of the agreement or plan relating
to such Corporate Change if, immediately prior to such Corporate Change, the
Holder had been the holder of record of the number of shares of Stock then
covered by such Award; or


(5)          make such adjustments to Awards then outstanding as the Committee
deems appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary to reflect such Corporate Change).


Any adjustment effected by the Committee under Section 4.5 shall be designed to
provide the Holder with the intrinsic value of his or her Award, as determined
prior to the Corporate Change, or, if applicable, equalize the Fair Market Value
of the shares of stock covered by the Award before and after the Corporate
Change.


In effecting one or more of the alternatives set out in paragraphs (3), (4) or
(5) immediately above, and except as otherwise may be provided in an Award
Agreement, the Committee, in its sole and absolute discretion and without the
consent or approval of any Holder, may accelerate the time at which some or all
Awards then outstanding may be exercised.


(d)          In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.5,
any outstanding Award and any Award Agreement evidencing such Award shall be
subject to adjustment by the Committee in its sole and absolute discretion as to
the number and price of Stock or other consideration subject to such Award.  In
the event of any such change in the outstanding Stock, the aggregate number of
shares of Stock available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.
 
11

--------------------------------------------------------------------------------

(e)           After a merger of one or more corporations into the Company in
which the Company shall be the surviving corporation, each Holder shall be
entitled to have his or her Restricted Stock appropriately adjusted based on the
manner in which the shares of Stock were adjusted under the terms of the
agreement of merger or consolidation.


(f)           The issuance by the Company of stock of any class or series, or
securities convertible into, or exchangeable for, stock of any class or series,
for cash or property, or for labor or services either upon direct sale or upon
the exercise of rights or warrants to subscribe for them, or upon conversion or
exchange of stock or obligations of the Company convertible into, or
exchangeable for, stock or other securities, shall not affect, and no adjustment
by reason of such issuance shall be made with respect to, the number, class or
series, or price of shares of Stock then subject to outstanding Awards.


4.6           Election Under Section 83(b) of the Code.  No Holder shall
exercise the election permitted under section 83(b) of the Code with respect to
any Award without the prior written approval of the Chief Financial Officer of
the Company.  Any Holder who makes an election under section 83(b) of the Code
with respect to any Award without the prior written approval of the Chief
Financial Officer of the Company may, in the discretion of the Committee,
forfeit any or all Awards granted to him or her under the Plan.


4.7           Forfeiture for Cause.


(a)           Notwithstanding any other provision of the Plan or an Award
Agreement to the contrary, if a determination is made as provided in Section
4.7(b) (a “Forfeiture Determination”) that (i) the Holder (or, if the Holder is
not the original grantee of the applicable Award, the original grantee of the
applicable Award), before or after the termination of such individuals
employment or service with the Company and all Affiliates, (A) committed fraud,
embezzlement, theft, felony or an act of dishonesty (as defined below) in the
course of his employment by or service to the Company or an Affiliate, (B)
knowingly caused or assisted in causing the publicly released financial
statements of the Company to be misstated or the Company or a subsidiary of the
Company to engage in criminal misconduct, (C) disclosed trade secrets of the
Company or an Affiliate or (D) violated the terms of any non-competition,
non-disclosure or similar agreement with respect to the Company or any Affiliate
to which the Holder (or, if the Holder is not the original grantee of the
applicable Award, the original grantee of the applicable Award) is a party, and
(ii) in the case of the actions described in clause (A), (C) and (D), such
action materially and adversely affected the Company, then at or after the time
such Forfeiture Determination is made the Board, in good faith, if such
Forfeiture Determination is made prior to a Change in Control, or, as determined
by a final, non-appealable order of a court of competent jurisdiction, if such
Forfeiture Determination is made after a Change in Control, as a fair and
equitable forfeiture to reflect the harm done to the Company and a reduction of
the benefit bestowed on the Holder (or, if the Holder is not the original
grantee of the applicable Award, the original grantee of the applicable Award)
had the facts existing at the time the benefit was bestowed that led to the
Forfeiture Determination been known to the Company at the time the benefit was
bestowed, may determine that some or all (x) of the Holder’s rights to shares of
the Stock covered by an Award (including vested rights that have been exercised
or paid, vested rights that have not been exercised or paid and rights that have
not yet vested or been paid) or cash payments paid or payable under an Award
(including payments for vested rights, amounts payable for vested rights that
have not been paid and rights that have not yet vested), (y) some or all of the
dividends that have been paid with respect to shares of the Stock covered by the
Award, and (z) some or all shares of the Stock received as a result of the
Holder’s grant, receipt, exercise or holding of the Award and some or all net
proceeds realized with respect to any shares of the Stock received as a result
of the Holder’s exercise or holding of the Award in excess of the price paid for
such shares, will be forfeited to the Company on such terms as determined by the
Board or the final, non-appealable order of a court of competent jurisdiction. 
For purposes of this Section 4.7, an “act of dishonesty” shall require a
material breach by the Holder (or, if the Holder is not the original grantee of
the applicable Award, the original grantee of the applicable Award) of his or
her duties, obligations or undertakings owed to or on behalf of the Company and
its Affiliates, as determined by the Board if such determination is made prior
to a Change in Control, or, as determined by a final, non-appealable order of a
court of competent jurisdiction, if such determination is made after a Change in
Control.  In determining whether a matter materially and adversely affects the
Company, the Board shall be entitled to consider all relevant factors and
exercise business judgment in making such determination, including but not
limited to the financial consequences, adverse reputational consequences or
legal consequences to the Company and/or its subsidiaries, individually or taken
as a whole, as a result of such action.
 
12

--------------------------------------------------------------------------------

(b)           A Forfeiture Determination for purposes of Section 4.7(a) shall be
made (i) before the occurrence of a Change in Control, by a majority vote of the
Board and (ii) on or after the occurrence of a Change in Control, by the final,
non-appealable order of a court of competent jurisdiction.  The findings and
decision of the Board with respect to a Forfeiture Determination made before the
occurrence of a Change in Control, including those regarding the acts of the
original grantee of the Award and the damage done to the Company, will be final
for all purposes absent a showing by clear and convincing evidence of manifest
error by, or a lack of good faith on the part of, the Board.  No decision of the
Board, however, will affect the finality of the discharge of the original
grantee of the Award by the Company or an Affiliate.


4.8           Forfeiture Events.  Without limiting the applicability of Section
4.7 or Section 4.9, the Committee may specify in an Award Agreement that the
Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award.  Such events may include, but
shall not be limited to, Separation from Service for cause, Separation from
Service for any other reason, violation of material policies of the Company and
its Affiliates, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Holder, or other conduct by the Holder that is
detrimental to the business or reputation of the Company and its Affiliates.


4.9           Recoupment in Restatement Situations.  Without limiting the
applicability of Section 4.7 or Section 4.8, if the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company with any financial reporting requirement under applicable securities
laws, the current or former Holder who was a current or former executive officer
of the Company or an Affiliate shall forfeit and must repay to the Company any
compensation awarded under the Plan to the extent specified in any of the
Company’s recoupment policies established or amended (now or in the future) in
compliance with the rules and standards of the Securities and Exchange
Commission under or in connection with Section 10D of the Exchange Act.


4.10         Award Agreements.  Each Award shall be embodied in a written or
electronic Award Agreement that shall be subject to the terms and conditions of
the Plan.  The Award Agreement shall be signed by or delivered on behalf of an
authorized executive officer of the Company, other than the Holder, on behalf of
the Company, and may be signed or acknowledged by the Holder to the extent
required by the Committee.  The Award Agreement may specify the effect of a
Change in Control of the Company on the Award.  The Award Agreement may contain
any other provisions that the Committee in its discretion shall deem advisable
which are not inconsistent with the terms and provisions of the Plan.  An Award
Agreement may be altered, amended, modified, or suspended as provided in Section
16.2.  An Award Agreement may be terminated as provided in Section 16.2 and
elsewhere in the Plan including Sections 4.7, 4.8 and 4.9.
 
13

--------------------------------------------------------------------------------

4.11         Rights as Stockholder.  A Holder shall not have any rights as a
stockholder with respect to Stock covered by an Option, a SAR, an RSU, a
Performance Unit, or an Other Stock-Based Award payable in Stock until the date,
if any, such Stock is issued by the Company; and, except as otherwise provided
in Section 4.5, no adjustment for dividends, or otherwise, shall be made if the
record date therefor is prior to the date of issuance of such Stock.


4.12         Issuance of Shares of Stock.  Shares of Stock, when issued, may be
represented by a certificate or by book or electronic entry.


4.13         Restrictions on Stock Received.  The Committee may impose such
conditions and restrictions on any shares of Stock issued pursuant to an Award
as it may deem advisable or desirable.  These restrictions may include, but
shall not be limited to, a requirement that the Holder hold the shares of Stock
for a specified period of time.


4.14         Compliance With Section 409A.  Awards shall be designed, granted
and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A.  The Plan and
each Award Agreement under the Plan that is intended to comply the requirements
of Section 409A shall be construed and interpreted in accordance with such
intent.  If the Committee determines that an Award, Award Agreement, payment,
distribution, deferral election, transaction, or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a Holder
to become subject to additional taxes under Section 409A, then unless the
Committee specifically provides otherwise, such Award, Award Agreement, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan and Award Agreement will be deemed modified, or, if
necessary, suspended in order to comply with the requirements of Section 409A to
the extent determined appropriate by the Committee, in each case without the
consent of or notice to the Holder.  The exercisability of an Option or a SAR
shall not be extended to the extent that such extension would subject the Holder
to additional taxes under Section 409A.  Notwithstanding any other provision of
the Plan or an Award Agreement, if an Award is not exempt from the requirements
of Section 409A and the Holder (or, if the Holder is not the original grantee of
the applicable Award, the original grantee of the applicable Award) is a
“specified employee” (as such term is defined for purposes of Section 409A) and
a payment under the Award is due as a result of such individual’s “termination
of employment”, “separation from service” (as that term is defined for purposes
of Section 409A using the default rules) or comparable event then no payment
shall be made under the Award due to such termination of employment, separation
from service or comparable event before the date that is six (6) months after
the date on which the Holder incurs a separation from service, except as
otherwise allowed by Section 409A.


4.15         Date of Grant.  The date on which an option or SAR is granted shall
be the date the Company completes the corporate action constituting an offer of
stock for sale to a Holder under the terms and conditions of the Option or SAR;
provided that such corporate action shall not be considered complete until the
date on which the maximum number of shares that can be purchased under the
Option and the minimum Option price are fixed or determinable.  If the corporate
action contemplates an immediate offer of stock for sale to a class of
individuals, then the date of the granting of an Option is the time or date of
that corporate action, if the offer is to be made immediately.  If the corporate
action contemplates a particular date on which the offer is to be made, then the
date of grant is the contemplated date of the offer.


4.16         Source of Shares Deliverable Under Awards.  Any shares of Stock
delivered pursuant to an Award may consist, in whole or in part, of authorized
and unissued shares of Stock or of treasury shares of Stock.
 
14

--------------------------------------------------------------------------------

4.17         Limitations on Vesting of Awards.


(a)           Unless the applicable Award Agreement specifies otherwise, an
Award shall not continue to vest after the Separation from Service of the Holder
of the Award (or, if the Holder is not the original grantee of the applicable
Award, the Separation from Service of the original grantee of the applicable
Award) for any reason.


(b)           An Award granted under the Plan must include a minimum vesting
period of at least one (1) year, provided, however, that (i) an Award may
provide that the Award will vest before the completion of such one (1) year
period upon the death or Disability of the original grantee of the Award or a
Change of Control of the Company and (ii) Awards covering, in the aggregate,
25,000 shares of Stock may be issued without any minimum vesting period.


ARTICLE V


OPTIONS


5.1           Authority to Grant Options.  Subject to the terms and provisions
of the Plan, the Committee, at any time, and from time to time, may grant
Options under the Plan to eligible persons in such number and upon such terms as
the Committee shall determine; provided that ISOs may be granted only to
eligible Employees of the Company or of any Parent Corporation or Subsidiary
Corporation (as permitted by section 422 of the Code and the regulations
thereunder).


5.2           Type of Options Available.  Options granted under the Plan may be
NQSOs or ISOs.


5.3           Option Agreement.  Each Option grant under the Plan shall be
evidenced by an Award Agreement that shall specify (a) whether the Option is
intended to be an ISO or an NQSO, (b) the Option Price, (c) the duration of the
Option, (d) the number of shares of Stock to which the Option pertains, (e) the
exercise restrictions, if any, applicable to the Option and (f) such other
provisions as the Committee shall determine that are not inconsistent with the
terms and provisions of the Plan.  Notwithstanding the designation of an Option
as an ISO in the applicable Award Agreement for such Option, to the extent the
limitations of Section 5.10 of the Plan are exceeded with respect to the Option,
the portion of the Option in excess of the limitation shall be treated as a
NQSO.  An Option granted under the Plan may not be granted with any Dividend
Equivalents rights.


5.4           Option Price.  The price at which shares of Stock may be purchased
under an Option (the “Option Price”) shall not be less than one hundred percent
(100%) of the Fair Market Value of the shares of Stock on the date the Option is
granted; provided, however, if the Option is an ISO granted to a Ten Percent
Stockholder, the Option Price must not be less than one hundred ten percent
(110%) of the Fair Market Value of the shares of Stock on the date the ISO is
granted.  Subject to the limitations set forth in the preceding sentences of
this Section 5.4, the Committee shall determine the Option Price for each grant
of an Option under the Plan.


5.5           Duration of Option.  An Option shall not be exercisable after the
earlier of (a) the general term of the Option specified in the applicable Award
Agreement (which shall not exceed ten years, and, in the case of a Ten Percent
Stockholder, no ISO shall be exercisable later than the fifth (5th) anniversary
of the date of its grant) or (b) the period of time specified in the applicable
Award Agreement that follows the Holder’s Separation from Service (or, if the
Holder is not the original grantee of the applicable Award, the original grantee
of the applicable Award).


5.6           Amount Exercisable.  Each Option may be exercised at the time, in
the manner and subject to the conditions the Committee specifies in the Award
Agreement in its sole discretion.
 
15

--------------------------------------------------------------------------------

5.7           Exercise of Option.


(a)           General Method of Exercise. Subject to the terms and provisions of
the Plan and the applicable Award Agreement, Options may be exercised in whole
or in part from time to time by the delivery of written notice in the manner
designated by the Committee stating (i) that the Holder wishes to exercise such
Option on the date such notice is so delivered, (ii) the number of shares of
Stock with respect to which the Option is to be exercised and (iii) the address
to which a stock certificate, if any, representing such shares of Stock should
be mailed or delivered, or the account to which the shares of Stock represented
by book or electronic entry should be delivered.  Except in the case of exercise
by a third party broker as provided below, in order for the notice to be
effective the notice must be accompanied by payment of the Option Price (and all
applicable federal, state, local and foreign withholding taxes described in
Section 17.3) by any combination of the following: (w) cash, certified check, or
bank draft for an amount equal to the Option Price under the Option, (x) Mature
Shares with a Fair Market Value on the date of exercise equal to the Option
Price under the Option (if approved in advance by the Committee or an executive
officer of the Company), (y) as described further in (c) below, an election to
make a cashless exercise through a registered broker-dealer (if approved in
advance by the Committee or an executive officer of the Company) or (z) except
as specified below, any other form of payment which is acceptable to the
Committee.  If Mature Shares are used for payment by the Holder, the aggregate
Fair Market Value of the shares of Stock tendered must be equal to or less than
the aggregate Option Price of the shares of Stock being purchased upon exercise
of the Option, and any difference must be paid by cash, certified check, or bank
draft payable to the order of the Company.  Whenever an Option is exercised by
exchanging shares of Stock owned by the Holder, the Holder shall deliver to the
Company or its delegate certificates registered in the name of the Holder
representing a number of shares of Stock legally and beneficially owned by the
Holder, free of all liens, claims, and encumbrances of every kind, accompanied
by stock powers duly endorsed in blank by the record holder of the shares
represented by the certificates, (with signature guaranteed by a commercial bank
or trust company or by a brokerage firm having a membership on a registered
national stock exchange).  The delivery of certificates upon the exercise of
Option is subject to the condition that the person exercising the Option provide
the Company with the information the Company might reasonably request pertaining
to exercise, sale or other disposition of an Option.


(b)           Issuance of Shares.  Subject to Section 4.3 and Section 5.7(c), as
promptly as practicable after receipt of written notification and payment, in
the form required by Section 5.7(a), of an amount of money necessary to satisfy
the aggregate option price and any withholding tax liability that may result
from the exercise of such Option, the Company shall deliver to the Holder
certificates for the number of shares with respect to which the Option has been
exercised, issued in the Holder's name.  Delivery of the shares shall be deemed
effected for all purposes when a stock transfer agent of the Company shall have
deposited the certificates in the United States mail, addressed to the Holder,
at the address specified by the Holder or shall have transferred to the account
designated by the Holder to which the shares of Stock represented by book or
electronic entry are to be delivered.


(c)           Exercise Through Third-Party Broker.  The Committee may permit a
Holder to elect to pay the Option Price and any applicable tax withholding
resulting from such exercise by authorizing a third-party broker to sell all or
a portion of the shares of Stock acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sale proceeds to pay the Option Price
and any applicable federal, state, local and foreign tax withholding resulting
from such exercise.


(d)           Exercise of ISOs.  All ISOs granted to an Employee under this
Article V shall be exercisable during his or her lifetime only by such Employee
 
16

--------------------------------------------------------------------------------

(e)           Limitations on Exercise Alternatives.  The Committee shall not
permit a Holder to pay such Holder’s Option Price upon the exercise of an Option
by having the Company reduce the number of shares of Stock that will be
delivered pursuant to the exercise of the Option.  In addition, the Committee
shall not permit a Holder to pay such Holder’s Option Price upon the exercise of
an Option by using shares of Stock other than Mature Shares.  An Option may not
be exercised for a fraction of a share of Stock.


5.8           Notification of Disqualifying Disposition. If any Employee shall
make any disposition of shares of Stock issued pursuant to the exercise of an
ISO under the circumstances described in section 421(b) of the Code (relating to
certain disqualifying dispositions), such Employee shall notify the Company of
such disposition within ten (10) days thereof.


5.9           No Rights as Stockholder.  A Holder of an Option shall not have
any rights as a stockholder with respect to Stock covered by an Option until the
date a stock certificate for such Stock is issued by the Company.  Except as
otherwise provided in Section 4.5, no adjustment for dividends, or otherwise,
shall be made if the record date therefor is prior to the date of issuance of
such certificate.


5.10         $100,000 Limitation on ISOs.  To the extent that the aggregate Fair
Market Value of shares of Stock with respect to which ISOs first become
exercisable by a Holder in any calendar year exceeds $100,000, taking into
account both shares of Stock subject to ISOs under the Plan and Stock subject to
ISOs under all other plans of the Company, such Options shall be treated as
NQSOs.  For this purpose, the “Fair Market Value” of the shares of Stock subject
to Options shall be determined as of the date the Options were awarded.  In
reducing the number of Options treated as ISOs to meet the $100,000 limit, the
most recently granted Options shall be reduced first.  To the extent a reduction
of simultaneously granted Options is necessary to meet the $100,000 limit, the
Committee may, in the manner and to the extent permitted by law, designate which
shares of Stock are to be treated as shares acquired pursuant to the exercise of
an ISO.


5.11         Separation from Service.  Each Award Agreement shall set forth the
extent to which the Holder of an Option shall have the right to exercise the
Option following the Holder’s Separation from Service.  Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Options issued pursuant to the Award Agreement or the Plan, and may reflect
distinctions based on the reasons for termination or severance.


ARTICLE VI


STOCK APPRECIATION RIGHTS


6.1           Authority to Grant SAR Awards.  Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant SARs under the Plan to eligible persons in such number and upon such terms
as the Committee shall determine.  Subject to the terms and conditions of the
Plan, the Committee shall have complete discretion in determining the number of
SARs granted to each Holder and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such SARs.


6.2           General Terms.  Subject to the terms and conditions of the Plan, a
SAR granted under the Plan shall confer on the recipient a right to receive,
upon exercise thereof, an amount equal to the excess of (a) the Fair Market
Value of one share of the Stock on the date of exercise over (b) the grant price
of the SAR, which shall not be less than one hundred percent (100%) of the Fair
Market Value of one share of the Stock on the date of grant of the SAR.  A SAR
granted under the Plan may not be granted with any Dividend Equivalents rights.


6.3           SAR Agreement.  Each Award of SARs granted under the Plan shall be
evidenced by an Award Agreement that shall specify (a) the grant price of the
SAR, (b) the term of the SAR, (c) the vesting and termination provisions of the
SAR and (d) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan.  The Committee may
impose such additional conditions or restrictions on the exercise of any SAR as
it may deem appropriate.
 
17

--------------------------------------------------------------------------------

6.4           Term of SAR.  The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion; provided that no SAR shall
be exercisable on or after the tenth anniversary date of its grant.


6.5           Exercise of SARs.  Subject to the terms and provisions of the Plan
and the applicable Award Agreement, a SAR may be exercised in whole or in part
from time to time by the delivery of written notice in the manner designated by
the Committee stating (a) that the Holder wishes to exercise such SAR on the
date such notice is so delivered, (b) the number of shares of Stock with respect
to which the SAR is to be exercised and (c) the address to which the payment due
under such SAR should be delivered or the account to which any shares of Stock
payable as a result of the exercise of the SAR represented by book or electronic
entry should be delivered.  In accordance with applicable law, a SAR may be
exercised subject to whatever additional terms and conditions the Committee, in
its sole discretion, imposes.


6.6           Payment of SAR Amount.  Upon the exercise of a SAR, a Holder shall
be entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a share of Stock on the date
of exercise over the grant price of the SAR by the number of shares of Stock
with respect to which the SAR is exercised.  At the discretion of the Committee,
the payment upon SAR exercise may be in cash, in shares of Stock of equivalent
value, in some combination thereof or in any other manner approved by the
Committee in its sole discretion.  The Committee's determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.


6.7           Separation from Service.  Each Award Agreement shall set forth the
extent to which the Holder of a SAR shall have the right to exercise the SAR
following the Holder’s Separation from Service.  Such provisions shall be
determined in the sole discretion of the Committee, may be included in the Award
Agreement entered into with the Holder, need not be uniform among all SARs
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination or severance.


6.8           No Rights as Stockholder.  A grantee of a SAR award, as such,
shall have no rights as a stockholder.


6.9           Restrictions on Stock Received.  The Committee may impose such
conditions and restrictions on any shares of Stock received upon exercise of a
SAR granted pursuant to the Plan as it may deem advisable or desirable.  These
restrictions may include, but shall not be limited to, a requirement that the
Holder hold the shares of Stock received upon exercise of a SAR for a specified
period of time.


ARTICLE VII


RESTRICTED STOCK AWARDS


7.1           Restricted Stock Awards.  Subject to the terms and provisions of
the Plan, the Committee, at any time, and from time to time, may make Awards of
Restricted Stock under the Plan to eligible persons in such number and upon such
terms as the Committee shall determine.  The amount of and the vesting,
transferability and forfeiture restrictions applicable to any Restricted Stock
Award shall be determined by the Committee in its sole discretion.  If the
Committee imposes vesting, transferability and forfeiture restrictions on a
Holder’s rights with respect to Restricted Stock, the Committee may issue such
instructions to the Company’s share transfer agent in connection therewith as it
deems appropriate.  The Committee may also cause the certificate for shares of
Stock issued pursuant to a Restricted Stock Award to be imprinted with any
legend which counsel for the Company considers advisable with respect to the
restrictions or, should the shares of Stock be represented by book or electronic
entry rather than a certificate, the Company may take such steps to restrict
transfer of the shares of Stock as counsel for the Company considers necessary
or advisable to comply with applicable law.
 
18

--------------------------------------------------------------------------------

7.2           Restricted Stock Award Agreement.  Each Restricted Stock Award
shall be evidenced by an Award Agreement that contains any vesting,
transferability and forfeiture restrictions and other provisions not
inconsistent with the Plan as the Committee may specify.


7.3           Holder’s Rights as Stockholder.  Subject to the terms and
conditions of the Plan, each recipient of a Restricted Stock Award shall have
all the rights of a stockholder with respect to the shares of Restricted Stock
included in the Restricted Stock Award during the Period of Restriction
established for the Restricted Stock Award.  Dividends paid with respect to
Restricted Stock in cash or property other than shares of Stock or rights to
acquire shares of Stock shall be paid to the recipient of the Restricted Stock
Award currently.  Dividends paid in shares of Stock or rights to acquire shares
of Stock shall be added to and become a part of the Restricted Stock.  During
the Period of Restriction, certificates representing the Restricted Stock shall
be registered in the Holder’s name and bear a restrictive legend to the effect
that ownership of such Restricted Stock, and the enjoyment of all rights
appurtenant thereto, are subject to the restrictions, terms, and conditions
provided in the Plan and the applicable Award Agreement.  Such certificates
shall be deposited by the recipient with the Secretary of the Company or such
other officer or agent of the Company as may be designated by the Committee,
together with all stock powers or other instruments of assignment, each endorsed
in blank, which will permit transfer to the Company of all or any portion of the
Restricted Stock which shall be forfeited in accordance with the Plan and the
applicable Award Agreement.


ARTICLE VIII


RESTRICTED STOCK UNIT AWARDS


8.1           Authority to Grant RSU Awards.  Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant RSU Awards under the Plan to eligible persons in such amounts and upon
such terms as the Committee shall determine.  The amount of and the vesting,
transferability and forfeiture restrictions applicable to any RSU Award shall be
determined by the Committee in its sole discretion.  The Committee shall
maintain a bookkeeping ledger account which reflects the number of RSUs credited
under the Plan for the benefit of a Holder.


8.2           RSU Award.  An RSU Award shall be similar in nature to a
Restricted Stock Award except that no shares of Stock (or equivalent value in
cash) are actually transferred to the Holder until a later date specified in the
applicable Award Agreement.  Each RSU shall have a value equal to the Fair
Market Value of a share of Stock.


8.3           RSU Award Agreement.  Each RSU Award shall be evidenced by an
Award Agreement that contains any Substantial Risk of Forfeiture, vesting,
transferability and forfeiture restrictions, form and time of payment provisions
and other provisions not inconsistent with the Plan as the Committee may
specify.


8.4           Dividend Equivalents.  An Award Agreement for an RSU Award may
specify that the Holder shall be entitled to the payment of Dividend Equivalents
under the Award.


8.5           Form of Payment Under RSU Award.  Payment under an RSU Award shall
be made in cash, shares of Stock or any combination thereof, as specified in the
applicable Award Agreement.


8.6           Time of Payment Under RSU Award. A Holder’s payment under an RSU
Award shall be made at such time as is specified in the applicable Award
Agreement.  The Award Agreement shall specify that the payment will be made (a)
by a date that is no later than the date that is two and one-half (2 1/2) months
after the end of the calendar year in which the RSU Award payment is no longer
subject to a Substantial Risk of Forfeiture or (b) at a time that is permissible
under Section 409A.
 
19

--------------------------------------------------------------------------------

8.7           Holder’s Rights as Stockholder.  Each recipient of an RSU Award
shall have no rights of a stockholder with respect to the Holder’s RSUs.  A
Holder shall have no voting rights with respect to any RSU Awards.


ARTICLE IX


PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS


9.1           Authority to Grant Performance Stock Awards and Performance Unit
Awards.  Subject to the terms and provisions of the Plan, the Committee, at any
time, and from time to time, may grant Performance Stock Awards and Performance
Unit Awards under the Plan to eligible persons in such amounts and upon such
terms as the Committee shall determine.  A Performance Stock Award is similar to
a Restricted Stock Award but is subject to attainment of the applicable
Performance Goals. A Performance Unit Award is similar to a RSU Award but is
subject to attainment of the applicable Performance Goals.  The amount of and
the vesting, transferability and forfeiture restrictions applicable to any
Performance Stock Award or Performance Unit Award shall be based upon the
attainment of such Performance Goals as the Committee may determine; provided,
however, that the performance period for any Performance Stock Award or
Performance Unit Award shall not be less than one year.  If the Committee
imposes vesting, transferability and forfeiture restrictions on a Holder’s
rights with respect to Performance Stock Award or Performance Unit Award, the
Committee may issue such instructions to the Company’s share transfer agent in
connection therewith as it deems appropriate.  The Committee may also cause the
certificate for shares of Stock issued pursuant to a Performance Stock Award or
Performance Unit Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
shares of Stock be represented by book or electronic entry rather than a
certificate, the Company may take such steps to restrict transfer of the shares
of Stock as counsel for the Company considers necessary or advisable.


9.2           Performance Goals and Performance Criteria.


(a)           A Performance Goal must be objective such that a third party
having knowledge of the relevant facts could determine whether the goal is met. 
Unless and until the Committee proposes for stockholder vote and the
stockholders approve a change in the general Performance Goals set forth in this
Section 9.2, the Performance Goals upon which the payment or vesting of an Award
to a Covered Employee that is intended to qualify as Performance-Based
Compensation shall be limited to one or more of the following Performance Goals,
which may be based on one or more business criteria that apply to the Employee,
or one or more business units, subsidiaries, divisions, departments, regions,
segments, products, or functions of the Company or its Affiliates, or the
Company as a whole:  revenue, revenue growth, product revenue growth, revenue
ratios, net revenue, net income or loss, operating income, pre-tax or after-tax
income or loss (before or after allocation of corporate overhead and bonus),
earnings, net earnings, earnings before interest, taxes, depreciation, and
amortization (“EBITDA”), earnings before any one of, or combination of two or
more of, interest, taxes, depreciation, amortization and/or any other financial
adjustment to earnings set forth in the Company’s audited financial statements
that is allowed under generally accepted accounting principles, earnings per
share, earnings per share growth, economic value, economic value added, gross
profits, operating profits, net operating profit, net profits, profit return,
gross margin, profit margins, cash margins, operating margin, year-end cash,
profit before tax, cash return on capitalization, operating expense, operating
expense as a percentage of revenue, improvement in or attainment of expense
levels, expense reductions, expense targets, gross sales, net sales, sales
growth, net sales growth, return on sales, comparable sales growth, stock price,
comparisons with various stock market indices, return on equity, return on
assets, return on net assets, return on capital, return on capital compared to
cost of capital, cost of capital, assets under management, return on capital
employed, return on invested capital, debt to capital ratio, debt reduction,
shareholder equity, improvement in or attainment of working capital levels,
including cash, inventory levels, accounts receivable levels, return on equity,
total shareholder return, shareholder return, shareholder value, growth in
shareholder value relative to a pre-determined index, share price growth,
financial ratios (including those measuring liquidity, activity, profitability
or leverage), financial return ratio, cash flow, net cash flow, operating cash
flow, cash flow from operations, free cash flow, cash flow per share (before or
after dividends), cash flow return on investment, cash flow return on capital,
cash value added performance, cost reductions, cost ratios, market share,
proceeds from dispositions, project completion time and budget goals, net cash
flow before financing activities, financing and other capital raising
transactions (including sales of the company's equity or debt securities,
acquisitions and divestitures, operating efficiencies, customer growth, total
market value, credit rating, sales or licenses of the Company's and its
Affiliates’ assets, including intellectual property, whether in a particular
jurisdiction or territory or globally, operating efficiency, customer
satisfaction, customer satisfaction rating, customer complaint frequency,
incident resolution success ratio, problem resolution success ratio,
productivity ratios, strategic plan development and implementation, succession
plan development and implementation, improvements in productivity, employee
satisfaction, employee turnover, and recruiting and maintaining personnel.  A
Performance Goal may also be based on performance relative to a peer group of
companies.  Unless otherwise stated, a Performance Goal need not be based upon
an increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria).
 
20

--------------------------------------------------------------------------------

(b)           Performance Goals may be measured (a) on a per share, per capita,
per unit, per square foot, per employee, per customer or other objective basis
established by the Committee, (b) on a pre-tax or after-tax basis, or (c) on an
absolute basis or in relative terms (including, but not limited to, the passage
of time and/or against other companies, financial metrics and/or an index).


(c)           At the time the Committee establishes the terms and conditions of
the applicable Performance Goal for an Award to a Covered Person intended to
satisfy the requirements of section 162(m) of the Code, the Committee may, in
the Committee’s discretion, provide that amounts relating to or arising from one
or more of the following, as objectively defined by the Committee, may be
included or excluded on a non-discretionary basis to the extent permitted by
Code Section 162(m):



(i) asset write-downs;




(ii) the effect of changes in tax laws or other laws or provisions affecting
reported results;




(iii) any reorganization and restructuring programs;




(iv) extraordinary nonrecurring items as described in management's discussion
and analysis of financial condition and results of operations appearing in the
Company's annual report to shareholders for the applicable year;




(v) acquisitions or divestitures;




(vi) foreign exchange gains and losses;




(vii) changes in generally accepted accounting principles (“GAAP”);

 
21

--------------------------------------------------------------------------------

(viii) items that are non-recurring, extraordinary, unusual in nature,
infrequent in occurrence, and may be defined in an objective and
non-discretionary manner under applicable GAAP accounting standards or other
applicable accounting standards in effect from time to time or consistent with
the Company’s accounting policies and practices in effect on the date the
Performance Goal is established;




(ix) the disposal or acquisition of all or a segment of a business;




(x) the sale of investments or non-core assets;




(xi) discontinued operations, categories or segments;




(xii) legal claims, settlements and/or litigation and insurance recoveries
relating thereto;




(xiii) amortization, depreciation or impairment of tangible or intangible
assets;




(xiv) reductions in force, early retirement programs, or severance expense;




(xv) investments, acquisitions or dispositions;




(xvi) political, legal and other business interruptions (such as due to war,
insurrection, riot, terrorism, confiscation, expropriation, nationalization,
deprivation, seizure, and regulatory requirements);




(xvii) natural catastrophes;




(xviii) currency fluctuations;




(xix) stock based compensation expense;




(xx) early retirement of debt;




(xxi) conversion of convertible debt securities; and




(xxii) termination of real estate leases.



Each of the adjustments described above may relate to the Company as a whole or
any part of the Company’s business or operations.


(d)           In interpreting Plan provisions applicable to Performance Goals
and a Performance Stock Award and Performance Unit Award, it is intended that
the Plan will conform with the standards of section 162(m) of the Code and
Treasury Regulations § 1.162-27(e)(2)(i), and the Committee in establishing such
goals and interpreting the Plan shall be guided by such provisions.  Prior to
the payment of any compensation based on the achievement of Performance Goals,
the Committee must certify in writing that applicable Performance Goals and any
of the material terms thereof were, in fact, satisfied.  Subject to the
foregoing provisions, the terms, conditions and limitations applicable to any
Performance Stock Award or Performance Unit Award made pursuant to the Plan
shall be determined by the Committee.  In the case of any Award to a Covered
Employee that is intended to satisfy the requirements of section 162(m) of the
Code, the Plan, such Award and the Award Agreement for such Award will be
construed and administered to the maximum extent permitted by law in a manner
consistent with satisfying the requirements of section 162(m) of the Code for
deductibility of remuneration paid to Covered Employees, notwithstanding
anything to the contrary in the Plan.
 
22

--------------------------------------------------------------------------------

9.3           Time of Establishment of Performance Goals.  With respect to a
Covered Employee, a Performance Goal for a particular Performance Stock Award or
Performance Unit Award must be established by the Committee prior to the earlier
to occur of (a) 90 days after the commencement of the period of service to which
the Performance Goal relates or (b) the lapse of twenty-five percent (25%) of
the period of service, and in any event while the outcome is substantially
uncertain.


9.4           Written Agreement.  Each Performance Stock Award or Performance
Unit Award shall be evidenced by an Award Agreement that contains any vesting,
transferability and forfeiture restrictions and such other provisions not
inconsistent with the Plan as the Committee may specify.


9.5           Form of Payment Under Performance Unit Award.  Payment under a
Performance Unit Award shall be made in cash, shares of Stock or any combination
thereof, as specified in the applicable Award Agreement.


9.6           Time of Payment Under Performance Unit Award. A Holder’s payment
under a Performance Unit Award shall be made at such time as is specified in the
applicable Award Agreement.  The Award Agreement shall specify that the payment
will be made (a) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the calendar year in which the
Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is permissible under Section 409A.


9.7           Holder’s Rights as Stockholder With Respect to a Performance Stock
Award.  Subject to the terms and conditions of the Plan and the applicable Award
Agreement, a Holder of a Performance Stock Award shall have all the rights of a
stockholder with respect to the shares of Stock issued to the Holder pursuant to
the Award during any period in which such issued shares of Stock are subject to
forfeiture and restrictions on transfer, including, the right to vote such
shares of Stock.


9.8           Increases Prohibited.  Notwithstanding any provision of the Plan
or an Award Agreement to the contrary, none of the Committee, the Board, the
Company or any Affiliate may increase the amount of compensation payable under a
Performance Stock Award or Performance Unit Award.  The Committee may adjust
downward, but not upward, the amount payable pursuant to such Awards, and the
Committee may not waive the achievement of the applicable Performance Goals,
except in the case of a change in ownership or control of the Company (as
defined for purposes of Section 162(m)) or the death or Disability of the
Employee.  If the time at which a Performance Stock Award or Performance Unit
Award will vest or be paid is accelerated for any reason, the number of shares
of Stock subject to, or the amount payable under, the Performance Stock Award or
Performance Unit Award shall be reduced to the extent required under Department
of Treasury Regulation § 1.162-27(e)(2)(iii) to reasonably reflect the time
value of money.


9.9           Stockholder Approval.  No payments of Stock or cash will be made
to a Covered Employee pursuant to this Article IX unless the stockholder
approval requirements of Department of Treasury Regulation § 1.162-27(e)(4) are
satisfied.


9.10         Dividend Equivalents.  An Award Agreement for a Performance Unit
Award may specify that the Holder shall be entitled to the payment of Dividend
Equivalents under the Award.
 
23

--------------------------------------------------------------------------------

ARTICLE X


CASH PERFORMANCE AWARDS


10.1         Authority to Grant Cash Performance Awards.  Subject to the terms
and provisions of the Plan, the Committee, at any time, and from time to time,
may grant Cash Performance Awards under the Plan to key executive Employees who,
by the nature and scope of their positions, regularly directly make or influence
policy decisions which significantly impact the overall results or success of
the Company in such amounts and upon such terms as the Committee shall
determine.  Subject to the following provisions in this Article X, the amount of
any Cash Performance Awards shall be based on the attainment of such Performance
Goals as the Committee may determine and the term, conditions and limitations
applicable to any Cash Performance Awards made pursuant to the Plan shall be
determined by the Committee.


10.2         Covered Employees.  The Performance Goals upon which the payment or
vesting of a Cash Performance Award to a Covered Employee that is intended to
qualify as Performance-Based Compensation must meet the requirements of Sections
9.2, 9.2, 9.8 and 9.8 as applied to such Cash Performance Award.


10.3         Written Agreement.  Each Cash Performance Award shall be evidenced
by an Award Agreement that contains any vesting, transferability and forfeiture
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.
 
10.4         Form of Payment Under Cash Performance Award.  Payment under a Cash
Performance Award shall be made in cash.


10.5         Time of Payment Under Cash Performance Award. A Holder’s payment
under a Cash Performance Award shall be made at such time as is specified in the
applicable Award Agreement.  The Award Agreement shall specify that the payment
will be made (a) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the calendar year in which the Cash
Performance Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is permissible under Section 409A.


ARTICLE XI


OTHER STOCK-BASED AWARDS


11.1         Authority to Grant Other Stock-Based Awards.  Subject to the terms
and provisions of the Plan, the Committee, at any time, and from time to time,
may grant other types of equity-based or equity-related Awards not otherwise
described by the terms and provisions of the Plan (including the grant or offer
for sale of unrestricted shares of Stock) under the Plan to eligible persons in
such number and upon such terms as the Committee shall determine.  Such Awards
may involve the transfer of actual shares of Stock to Holders, or payment in
cash or otherwise of amounts based on the value of shares of Stock and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.


11.2         Value of Other Stock-Based Award.  Each Other Stock-Based Award
shall be expressed in terms of shares of Stock or units based on shares of
Stock, as determined by the Committee.


11.3         Written Agreement.  Each Other Stock-Based Award shall be evidenced
by an Award Agreement that contains any vesting, transferability and forfeiture
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.
 
24

--------------------------------------------------------------------------------

11.4         Payment of Other Stock-Based Award.  Payment, if any, with respect
to an Other Stock-Based Award shall be made in accordance with the terms of the
Award, in cash, shares of Stock or any combination thereof, as the Committee
determines.


11.5         Separation from Service.  The Committee shall determine the extent
to which a Holder’s rights with respect to Other Stock-Based Awards shall be
affected by the Holder’s Separation from Service.  Such provisions shall be
determined in the sole discretion of the Committee and need not be uniform among
all Other Stock-Based Awards issued pursuant to the Plan.


11.6         Time of Payment of Other Stock-Based Award. A Holder’s payment
under an Other Stock-Based Award shall be made at such time as is specified in
the applicable Award Agreement.  If a payment under the Award Agreement is
subject to Section 409A, the Award Agreement shall specify that the payment will
be made (a) by a date that is no later than the date that is two and one-half (2
1/2) months after the end of the calendar year in which the Other Stock-Based
Award payment is no longer subject to a Substantial Risk of Forfeiture or (b) at
a time that is permissible under Section 409A.


ARTICLE XII


OTHER CASH-BASED AWARDS


12.1         Authority to Grant Other Cash-Based Awards.  Subject to the terms
and provisions of the Plan, the Committee, at any time, and from time to time,
may grant Other Cash-Based Awards under the Plan to eligible persons in such
amounts and upon such terms as the Committee shall determine.


12.2         Value of Other Cash-Based Award.  Each Other Cash-Based Award shall
specify a payment amount or payment range as determined by the Committee.


12.3         Written Agreement.  Each Other Cash-Based Award shall be evidenced
by an Award Agreement that contains any vesting, transferability and forfeiture
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.


12.4         Payment of Other Cash-Based Award.  Payment, if any, with respect
to an Other Cash-Based Award shall be made in accordance with the terms of the
Award, in cash.


12.5         Time of Payment of Other Cash-Based Award. Payment under an Other
Cash-Based Award shall be made at such time as is specified in the applicable
Award Agreement.  If a payment under the Award Agreement is subject to Section
409A, the Award Agreement shall specify that the payment will be made (a) by a
date that is no later than the date that is two and one-half (2 1/2) months
after the end of the calendar year in which the Other Cash-Based Award payment
is no longer subject to a Substantial Risk of Forfeiture or (b) at a time that
is permissible under Section 409A.


12.6         Separation from Service.  The Committee shall determine the extent
to which a Holder’s rights with respect to an Other Cash-Based Award shall be
affected by the Holder’s Separation from Service.  Such provisions shall be
determined in the sole discretion of the Committee and need not be uniform among
all Other Cash-Based Awards issued pursuant to the Plan.
 
25

--------------------------------------------------------------------------------

ARTICLE XIII


SUBSTITUTION AWARDS


Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees of other entities who are about to
become Employees, or whose employer is about to become an Affiliate as the
result of a merger or consolidation of the Company with another corporation, or
the acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least fifty percent (50%)
of the issued and outstanding stock of another corporation as the result of
which such other corporation will become a subsidiary of the Company.  The terms
and conditions of the substitute Awards so granted may vary from the terms and
conditions set forth in the Plan to such extent as the Board at the time of
grant may deem appropriate to conform, in whole or in part, to the provisions of
the awards in substitution for which they are granted.


ARTICLE XIV


NON-EMPLOYEE DIRECTOR AWARDS


All Awards to Non-Employee Directors shall be determined by the Board.


ARTICLE XV


ADMINISTRATION


15.1         Awards.  The Plan shall be administered by the Committee or, in the
absence of the Committee or in the case of awards issued to Non-Employee
Directors, the Plan shall be administered by the Board.  The members of the
Committee (that is not itself the Board) shall serve at the discretion of the
Board.  The Committee shall have full and exclusive power and authority to
administer the Plan and to take all actions that the Plan expressly contemplates
or are necessary or appropriate in connection with the administration of the
Plan with respect to Awards granted under the Plan.


15.2         Authority of the Committee.


(a)           The Committee shall have full and exclusive power to interpret and
apply the terms and provisions of the Plan and Awards made under the Plan, and
to adopt such rules, regulations and guidelines for implementing the Plan as the
Committee may deem necessary or proper, all of which powers shall be exercised
in the best interests of the Company and in keeping with the objectives of the
Plan.  A majority of the members of the Committee shall constitute a quorum for
the transaction of business relating to the Plan or Awards made under the Plan,
and the vote of a majority of those members present at any meeting shall decide
any question brought before that meeting.  Any decision or determination reduced
to writing and signed by a majority of the members shall be as effective as if
it had been made by a majority vote at a meeting properly called and held.  All
questions of interpretation and application of the Plan, or as to Awards granted
under the Plan, shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee.  No member of the Committee shall
be liable for any act or omission of any other member of the Committee or for
any act or omission on his or her own part, including the exercise of any power
or discretion given to him or her under the Plan, except those resulting from
his or her own willful misconduct.  In carrying out its authority under the
Plan, the Committee shall have full and final authority and discretion,
including the following rights, powers and authorities to (i) determine the
persons to whom and the time or times at which Awards will be made; (ii)
determine the number and exercise price of shares of Stock covered in each Award
subject to the terms and provisions of the Plan; (iii) determine the terms,
provisions and conditions of each Award, which need not be identical; (iv)
accelerate the time at which any outstanding Award will vest; (v) prescribe,
amend and rescind rules and regulations relating to administration of the Plan;
and (vi) make all other determinations and take all other actions deemed
necessary, appropriate or advisable for the proper administration of the Plan.
 
26

--------------------------------------------------------------------------------

(b)           The Committee may make an Award to an individual who the Company
expects to become an Employee of the Company or any of its Affiliates within
three (3) months after the date of grant of the Award, with the Award being
subject to and conditioned on the individual actually becoming an Employee
within that time period and subject to other terms and conditions as the
Committee may establish.


(c)           The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award to a Holder in the
manner and to the extent the Committee deems necessary or desirable to further
the Plan's objectives. Further, the Committee shall make all other
determinations that may be necessary or advisable for the administration of the
Plan.


(d)           On a calendar year basis, the Committee may, by resolution,
delegate to one or more of its members or to one or more officers of the Company
the limited authority to grant Awards under the Plan during such calendar year
(other than Awards pursuant to Article IX or Article X) to (i) designated
classes of Employees who are not officers of the Company or any Affiliate and
subject to the provisions of Section 16 of the Exchange Act and (ii) Third Party
Service Providers.  The resolution providing such authorization must set forth
the total number of shares of Stock that may be granted under Awards by the
Chief Executive Officer during the calendar year.  The Chief Executive Officer
of the Company shall report periodically to the Committee regarding the nature
and scope of the Awards granted pursuant to the authority delegated.


(e)           The Committee may employ attorneys, consultants, accountants,
agents, and other persons, any of whom may be an Employee, and the Committee,
the Company, and its officers shall be entitled to rely upon the advice,
opinions, or valuations of any such person.  As permitted by law and the terms
and provisions of the Plan, the Committee may delegate to one or more of its
members or to one or more officers of the Company or its Affiliates or other
Employees or to one or more agents or advisors such administrative duties as it
may deem advisable, and the Committee or any person to whom it has delegated
duties as aforesaid may employ one or more persons to render advice with respect
to any responsibility the Committee or such person may have under the Plan.


15.3         Decisions Binding.  All determinations and decisions made by the
Committee or the Board, as the case may be, pursuant to the provisions of the
Plan and all related orders and resolutions of the Committee or the Board, as
the case may be, shall be final, conclusive and binding on all persons,
including the Company, its Affiliates, its stockholders, Holders and the estates
and beneficiaries of Holders.


15.4         No Liability.  Under no circumstances shall the Company, its
Affiliates, the Board or the Committee incur liability for any indirect,
incidental, consequential or special damages (including lost profits) of any
form incurred by any person, whether or not foreseeable and regardless of the
form of the act in which such a claim may be brought, with respect to the Plan
or the Company’s, its Affiliates’, the Committee’s or the Board’s roles in
connection with the Plan.
 
27

--------------------------------------------------------------------------------

ARTICLE XVI


AMENDMENT OR TERMINATION OF PLAN OR AWARD AGREEMENT


16.1         Amendment, Modification, Suspension, and Termination of the Plan. 
Subject to Section 16.3, the Board may, at any time and from time to time,
alter, amend, modify, suspend, or terminate the Plan, provided, however, no
amendment of the Plan shall be made without stockholder approval if stockholder
approval is required by applicable law or stock exchange rules.


16.2         Amendment, Modification, Suspension, and Termination of Award
Agreement.  Subject to Section 16.3, the Committee may, in its discretion and at
any time and from time to time, alter, amend, modify, suspend, or terminate any
Award Agreement in whole or in part in any manner that it deems appropriate and
that is consistent with the terms of the Plan or necessary to implement the
requirements of the Plan.  Notwithstanding the preceding sentence, without the
prior approval of the Company’s stockholders or except as provided in Section
4.5, the Committee shall not directly or indirectly lower the Option Price of a
previously granted Option or the grant price of a previously granted SAR, or
cancel a previously granted Option or previously granted SAR for a payment of
cash or other property, in each case if the aggregate fair market value of such
Option or SAR is less than the gross Option Price of such Option or the gross
grant price of such SAR.


16.3         Awards Previously Granted.  Except as expressly provided otherwise
under the Plan (including Sections 4.7, 4.8 and 4.9), no alteration, amendment,
modification, suspension or termination of the Plan or an Award Agreement shall
adversely affect in any material manner any Award previously granted under the
Plan, without the written consent of the Holder holding such Award.


ARTICLE XVII
 
MISCELLANEOUS


17.1         Unfunded Plan/No Establishment of a Trust Fund.  Holders shall have
no right, title, or interest whatsoever in or to any investments that the
Company or any of its Affiliates may make to aid in meeting obligations under
the Plan.  Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Holder, beneficiary, legal
representative, or any other person.  To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.  All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan.  No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan.  The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.


17.2         No Employment Obligation.  The granting of any Award shall not
constitute an employment or service contract, express or implied, and shall not
impose upon the Company or any Affiliate any obligation to employ or continue to
employ, or to utilize or continue to utilize the services of, any Holder.  The
right of the Company or any Affiliate to terminate the employment of, or the
provision of services by, any person shall not be diminished or affected by
reason of the fact that an Award has been granted to him, and nothing in the
Plan or an Award Agreement shall interfere with or limit in any way the right of
the Company or its Affiliates to terminate any Holder’s employment or service
relationship at any time or for any reason not prohibited by law.
 
28

--------------------------------------------------------------------------------

17.3         Tax Withholding.


(a)           The Company or any Affiliate shall be entitled to deduct from
other compensation payable to each Holder any sums required by federal, state,
local or foreign tax law to be withheld with respect to the vesting or exercise
of an Award or lapse of restrictions on an Award.  In the alternative, the
Company may require the Holder (or other person validly exercising the Award) to
pay such sums for taxes directly to the Company or any Affiliate in cash or by
check within one day after the date of vesting, exercise or lapse of
restrictions.


(b)           The Committee may, in its discretion, permit a Holder to satisfy
any Minimum Statutory Tax Withholding Obligation arising upon the vesting or
exercise of, or payment under, an Award by delivering to the Holder a reduced
number of shares of Stock in the manner specified herein.  If permitted by the
Committee and acceptable to the Holder, at the time of the vesting or exercise
of, or payment under, an Award with respect to which the Company or an Affiliate
has a tax withholding obligation the Company or the Affiliate may (a) calculate
the amount of the Company’s or an Affiliate’s Minimum Statutory Tax Withholding
Obligation on the assumption that all such shares of Stock vested under the
Award are made available for delivery, (b) reduce the number of such shares of
Stock made available for delivery so that the Fair Market Value of the shares of
Stock withheld on the date of the event giving rise to the withholding
obligation approximates the Company’s or an Affiliate’s Minimum Statutory Tax
Withholding Obligation and (c) in lieu of the withheld shares of Stock, remit
cash to the United States Treasury or other applicable governmental authorities,
on behalf of the Holder, in the amount of the Minimum Statutory Tax Withholding
Obligation.  The Company shall withhold only whole shares of Stock to satisfy
its Minimum Statutory Tax Withholding Obligation.  Where the Fair Market Value
of the withheld shares of Stock does not equal the amount of the Minimum
Statutory Tax Withholding Obligation, the Company shall withhold shares of Stock
with a Fair Market Value less than the amount of the Minimum Statutory Tax
Withholding Obligation and the Holder must satisfy the remaining minimum
withholding obligation in some other manner permitted under this Section 17.3. 
The withheld shares of Stock not made available for delivery by the Company
shall be retained as treasury shares or will be cancelled and the Holder’s
right, title and interest in such shares of Stock shall terminate.


(c)           The Company shall have no obligation upon vesting or exercise of
any Award or lapse of restrictions on an Award or other event requiring payment
until the Company or an Affiliate has received payment from the Holder
sufficient to cover the Minimum Statutory Tax Withholding Obligation of the
Holder with respect to that vesting, exercise, lapse of restrictions or other
event.  Neither the Company nor any Affiliate shall be obligated to advise a
Holder of the existence of the tax or the amount which it will be required to
withhold.


17.4         Gender and Number.  If the context requires, words of one gender
when used in the Plan shall include the other and words used in the singular or
plural shall include the other.


17.5         Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


17.6         Headings.  Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.


17.7         Other Compensation Plans.  The adoption of the Plan shall not
affect any other option, incentive or other compensation or benefit plans in
effect for the Company or any Affiliate, nor shall the Plan preclude the Company
from establishing any other forms of incentive compensation arrangements for
Employees, Non-Employee Directors or Third Party Service Providers.
 
29

--------------------------------------------------------------------------------

17.8         Retirement and Welfare Plans. Neither Awards made under the Plan
nor shares of Stock or cash paid pursuant to such Awards, may be included as
“compensation” for purposes of computing the benefits payable to any person
under the Company’s or any Affiliate’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
participant’s benefit.


17.9         Other Awards. The grant of an Award shall not confer upon the
Holder the right to receive any future or other Awards under the Plan, whether
or not Awards may be granted to similarly situated Holders, or the right to
receive future Awards upon the same terms or conditions as previously granted.


17.10       Law Limitations/Governmental Approvals.  The granting of Awards and
the issuance of shares of Stock under the Plan shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.


17.11       Delivery of Title.  The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock issued under the Plan prior to (a)
obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and (b) completion of any registration or other
qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.


17.12       Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any shares of Stock hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such shares of Stock as to
which such requisite authority shall not have been obtained.


17.13       Investment Representations.  The Committee may require any person
receiving Stock pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the shares of Stock for investment and
without any present intention to sell or distribute such Stock.


17.14       Persons Residing Outside of the United States.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
employees, the Committee, in its sole discretion, shall have the power and
authority to (a) determine which Affiliates shall be covered by the Plan; (b)
determine which persons employed Outside the United States are eligible to
participate in the Plan; (c) amend or vary the terms and provisions of the Plan
and the terms and conditions of any Award granted to persons who reside Outside
the United States; (d) establish subplans and modify exercise procedures and
other terms and procedures to the extent such actions may be necessary or
advisable (and any subplans and modifications to Plan terms and procedures
established under this Section 17.14 by the Committee shall be attached to the
Plan document as Appendices); an (e) take any action, before or after an Award
is made, that it deems advisable to obtain or comply with any necessary local
government regulatory exemptions or approvals. Notwithstanding the above, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Code, the Exchange Act or any securities law or governing
statute or any other applicable law.


17.15       No Fractional Shares.  No fractional shares of Stock shall be issued
or delivered pursuant to the Plan or any Award.  The Committee shall determine
whether cash, additional Awards, or other property shall be issued or paid in
lieu of fractional shares of Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
 
30

--------------------------------------------------------------------------------

17.16       Interpretation.  The term “including” means “including without
limitation”.  The term “or” means “and/or” unless clearly indicated otherwise. 
The term “vest” includes the lapse of restrictions on Awards, including
Forfeiture Restrictions.  Reference herein to a “Section” shall be to a section
of the Plan unless indicated otherwise.


17.17       Governing Law; Venue.  The provisions of the Plan and the rights of
all persons claiming thereunder shall be construed, administered and governed
under the laws of the State of Texas, excluding any conflicts or choice of law
rule or principle that might otherwise refer construction or interpretation of
the Plan to the substantive law of another jurisdiction. Unless otherwise
provided in the Award Agreement, recipients of an Award under the Plan are
deemed to submit to the sole and exclusive jurisdiction and venue of the federal
or state courts of the State of Texas to resolve any and all issues that may
arise out of or relate to the Plan or any related Award Agreement.
 
 
31

--------------------------------------------------------------------------------